Name: 2001/108/EC: Commission Decision of 24 January 2001 exempting imports of certain bicycle parts originating in the People's Republic of China from the extension by Council Regulation (EC) No 71/97 of the anti-dumping duty imposed by Regulation (EEC) No 2474/93, and maintained by Regulation (EC) No 1524/2000, and lifting the suspension of the payment of the anti-dumping duty extended to certain bicycle parts originating in the People's Republic of China granted to certain parties pursuant to Commission Regulation (EC) No 88/97 (notified under document number C(2000) 4389)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  mechanical engineering;  competition;  international trade;  Asia and Oceania;  land transport
 Date Published: 2001-02-10

 Avis juridique important|32001D01082001/108/EC: Commission Decision of 24 January 2001 exempting imports of certain bicycle parts originating in the People's Republic of China from the extension by Council Regulation (EC) No 71/97 of the anti-dumping duty imposed by Regulation (EEC) No 2474/93, and maintained by Regulation (EC) No 1524/2000, and lifting the suspension of the payment of the anti-dumping duty extended to certain bicycle parts originating in the People's Republic of China granted to certain parties pursuant to Commission Regulation (EC) No 88/97 (notified under document number C(2000) 4389) Official Journal L 041 , 10/02/2001 P. 0030 - 0032Commission Decisionof 24 January 2001exempting imports of certain bicycle parts originating in the People's Republic of China from the extension by Council Regulation (EC) No 71/97 of the anti-dumping duty imposed by Regulation (EEC) No 2474/93, and maintained by Regulation (EC) No 1524/2000, and lifting the suspension of the payment of the anti-dumping duty extended to certain bicycle parts originating in the People's Republic of China granted to certain parties pursuant to Commission Regulation (EC) No 88/97(notified under document number C(2000) 4389)(Only the English, Spanish, French, Italian, Dutch and Portuguese texts are authentic)(2001/108/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community(1), as last amended by Regulation (EC) No 2238/2000(2),Having regard to Council Regulation (EC) No 71/97(3) extending the definitive anti-dumping duty imposed by Regulation (EEC) No 2474/93, and maintained by Regulation (EC) No 1524/2000, on bicycles originating in the People's Republic of China to imports of certain bicycle parts from the People's Republic of China,Having regard to Commission Regulation (EC) No 88/97 of 20 January 1997 on the authorisation of the exemption of imports of certain bicycle parts originating in the People's Republic of China from the extension by Council Regulation (EC) No 71/97 of the anti-dumping duty imposed by Council Regulation (EEC) No 2474/93(4), and in particular Article 7 thereof,After consulting the Advisory Committee,Whereas:(1) After the entry into force of Regulation (EC) No 88/97 a number of bicycle assemblers submitted requests pursuant to Article 3 of that Regulation for exemption of the anti-dumping duty as extended to imports of certain bicycle parts from the People's Republic of China by Council Regulation (EC) No 71/97 (the extended anti-dumping duty). The Commission published in the Official Journal of the European Communities a list of applicants(5) for which payment of the extended anti-dumping duty in respect of their imports of essential bicycle parts declared for free circulation was suspended pursuant to Article 5(1) of Regulation (EC) No 88/97.(2) The Commission requested and received the necessary information from the parties listed in Annex I to this Decision and found their requests admissible pursuant to Article 4(1) of Regulation (EC) No 88/97. The information provided was examined and verified where necessary at the premises of the parties concerned.(3) The facts as finally ascertained by the Commission show that the assembly operations of the applicants concerned do not fall within the scope of Article 13(2) of Regulation (EC) No 384/96. It was found that for all the applicants' bicycle assembly operations, the value of the parts originating in the People's Republic of China which were used in their assembly operations was lower than 60 % of the total value of the parts used in these assembly operations.(4) For the above reasons, and in accordance with Article 7(1) of Regulation (EC) No 88/97, the parties listed in Annex I to this Decision should be exempted from the extended anti-dumping duty. The parties concerned were informed accordingly and given an opportunity to comment.(5) In accordance with Article 7(2) of Regulation (EC) No 88/97, the exemption of the parties listed in Annex I to this Decision from the extended anti-dumping duty should take effect as from the date of receipt of their request and their customs debt in respect of the extended anti-dumping duty is to be considered void as from that date.(6) Other parties which had requested an exemption from the extended anti-dumping duty did not submit the necessary information requested by the Commission. Those parties should not be exempted under Article 7 of Regulation (EC) No 88/97. The Commission informed the parties concerned that it intended to reject their request for exemption from the extended duty, on the grounds that they had failed to provide the information requested. The parties concerned are listed in Annex II to this Decision.(7) Since it is no longer justified for the parties listed in Annex II to benefit from a suspension of the payment of the extended anti-dumping duty, the suspension should be lifted and the extended anti-dumping duty should be collected as from the date of receipt of their request.(8) Following the adoption of this Decision, an updated list of parties exempted pursuant to Article 7 of Regulation (EC) No 88/97 and of parties whose requests pursuant to Article 3 of that Regulation are under examination should be published in the "C" series of the Official Journal of the European Communities in accordance with Article 16(2) of that Regulation,HAS ADOPTED THIS DECISION:Article 1The parties listed in Annex I to this Decision are hereby exempted from the extension by Regulation (EC) No 71/97 of the definitive anti-dumping duty imposed by Regulation (EEC) No 2474/93, and maintained by Regulation (EC) No 1524/2000, on bicycles originating in the People's Republic of China to imports of certain bicycle parts from the People's Republic of China.The exemptions shall take effect in relation to each party as from the relevant date shown in the column headed "Date of effect".Article 2The requests for exemption from the extended anti-dumping duty made in accordance with Article 3 of Regulation (EC) No 88/97 by the parties listed in Annex II to this Decision are hereby rejected.Article 3The suspension of payment of the extended anti-dumping duty pursuant to Article 5 of Regulation (EC) No 88/97 is hereby lifted for the parties listed in Annex II to this Decision as from the relevant date shown in the column headed "Date of effect".Article 4This Decision is addressed to the Member States and to the parties listed in Annexes I and II to this Decision.Done at Brussels, 24 January 2001.For the CommissionPascal LamyMember of the Commission(1) OJ L 56, 6.3.1996, p. 1.(2) OJ L 257, 11.10.2000, p. 2.(3) OJ L 16, 18.1.1997, p. 55.(4) OJ L 17, 21.1.1997, p. 17.(5) OJ C 45, 13.2.1997, p. 3, OJ C 112, 10.4.1997, p. 9, OJ C 378, 13.12.1997, p. 2, OJ C 217, 11.7.1998, p. 9, OJ C 37, 11.2.1999, p. 3, OJ C 186, 2.7.1999, p. 6 and OJ C 216, 28.7.2000, p. 8.ANNEX IExempted parties>TABLE>ANNEX IIParties for which the suspension is lifted>TABLE>